DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and remarks of 7 October 2021 are entered.
	Claims 1-20 are pending, claim 19 is withdrawn, and claims 1-18 and 20 are being examined on the merits.
	The election requirement of 30 March 2021 remains in effect.
	The rejection of claims 1-18 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 7 October 2021.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aghaie et al. (Transfusion Medicine 22:440-445, published 29 October 2012, as cited on IDS of 5 December 2019, hereafter referred to as Aghaie).
The Aghaie art teaches stabilization of albumin within plasma by adjustment of the pH to 6.8±0.2 with 3M HCl, followed by addition of sodium caprylate from 0.01-0.08 M (see e.g. p.441). The mixture was then subjected to heat denaturation at 65±1°C or 70±1°C for up to 1 hr (see e.g. p.441). The insoluble phase was separated from the albumin phase via centrifugation (see e.g. p.441), followed by filtration and pasteurization to achieve a final product (see e.g. p.441). Aghaie teaches that 25±1 g of insoluble paste per 100 g of plasma is discarded after this step, i.e. 75±1 g of albumin is achieved (see e.g. p.441). Plasma inherently contains a protein concentration of 60-80 mg/ml (as evidence, see e.g. Leeman et al. Anal. Bioanal. Chem. 410:4867-4873, published 29 May 2018, p.4867). Given the protein content of plasma, this encompasses the claimed 0.8-1.3 mM NaCP per gram of total protein in plasma. Accordingly, the steps of Aghaie anticipate instant claim 1. 
With respect to claim 2, the plasma utilized by Aghaie is from normal donors (see e.g. p.441), i.e. it is a solution of plasma proteins.
With respect to claim 3, as set forth above the Aghaie art utilizes a pH of 6.8±0.2 during the heating process for up to 1 hr.


With respect to claim 5, as set forth above the Aghaie art teaches temperatures of 65 or 70.
With respect to claim 7, the Aghaie art teaches that water can be used to adjust concentration of an albumin paste (see e.g. p.441-442).
With respect to claim 8, the Aghaie art teaches precipitation of the non-albumin proteins (see e.g. p.441). As to lipid impurities, as the Aghaie art is following the same steps as claimed, it is expected that lipid impurities are also removed from the albumin phase at the same time the impurities are removed via centrifugation after heat denaturation.
With respect to claim 9, the Aghaie art teaches cooling to 20°C after sampling (see e.g. p.441).
	With respect to claim 18, the Aghaie art “can be linearly scalable”, as the claim limitation does not actually require that the method itself be scaled but only that the potential exists for scalability. 
Response to Arguments:
	The Applicants argue against the Aghaie art first on the point of novelty, which the Examiner is interpreting as arguments directed solely against the rejection for anticipation.
	The Applicants summarize the rejection of record.
	The Examiner finds no issues with the summary as provided.
	The Applicants argue Aghaie fails to disclose recovery of at least 75% of albumin from plasma, the amount of NaCP between 0.8 and 1.3 mmol per gram of total protein in the plasma, and that total protein is between 50-80 g/L. 
	The Examiner disagrees. As set forth above, the Aghaie art teaches 25±1 g of insoluble paste per 100 g of plasma is discarded after the final step, i.e. that 75±1 g of albumin is recovered (see e.g. p.441). This constitutes at least 75% recovery. Also as set forth above, the Aghaie art teaches NaCP was added from 0.01-0.08 M, which given the inherent 60-80 g/L in plasma touches the ranges as claimed. Again, the total protein of plasma is an inherent property of plasma as explained by the Leeman reference.
	The Applicants argue the Aghaie art did not disclose that 75 g was recovered, but that the 25 g of discarded paste contained precipitated proteins and water. The Applciants argue the yield of albumin after heating was 2.5 g% and 21 g per liter of plasma, respectively. The Applicants argue if plasma protein is 60-80 g/L, and assuming albumin is about 60% of that protein, then 21 g/L would be between 44-58% yield. 
	The Examiner acknowledges that the pastes might include additional proteins. However, as the Applicants admit Aghaie discusses a yield of 21 g/L of plasma. The Examiner notes that albumin ranges from 35-55 g/L in plasma, i.e. 35-55%. For a plasma content of 60-80 g/L, the 21 g yield from a 35% plasma content is nearly 100% ([(21 g/L / (60 g/L * 35%)]=100%). As such, the yield of Aghaie can clearly hit the 75% or greater yield depending on the protein content of plasma and the individual plasma albumin content.
. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aghaie et al. (Transfusion Medicine 22:440-445, published 29 October 2012).
The relevance of Aghaie is set forth above. The difference between Aghaie and the claimed invention is that it does not explicitly teach the claimed limitations of dependent claims 6, 11-13, and 16.
However, the Aghaie art provides highly similar teachings leading to either optimization of the claimed ranges, or specific teachings that are close enough to ranges as claimed as to render the claimed ranges obvious. 
The Aghaie art as set forth above teaches that the acidification of the plasma is carried out at a pH of 6.8±0.2 as well as NaCP ranges within the levels found in claim 6. The heating is taught to be at 65±1°C for up to 1 hr, which the skilled artisan can reasonably optimize, as both temperature for a reaction as well as timing are result-effective variables that are routinely optimized by one of ordinary skill in the art. See MPEP 2144.05 II. A. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Nothing from the specification indicates that either the length of the denaturation or the exact temperature are critical elements. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to experiment with reaction time and temperature in an effort to determine the most efficient conditions to achieve maximal albumin levels. There would be a reasonable expectation of success since the process of thermal denaturation to purify albumin was known in the art, as were techniques to alter reaction times and temperature. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 11, the Aghaie art as set forth above teaches that the pH of the solution is adjusted to 4.5±0.2. Per MPEP 2144.05, 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 

With respect to claims 12, 13, and 16, the Aghaie art as set forth above teaches adjusting the pH with HCl.
Response to Arguments:
	The Applicants argue against the Aghaie art on the basis of Inventiveness, which the Examiner is interpreting as being arguments against obviousness. 
	The Applicants argue that the high recovery of albumin with high purity from plasma was unexpected. The Applicants argue Aghaie fails to achieve the recovery and purity levels.
	The Examiner disagrees for the same reasons argued above when considering the arguments on novelty/anticipation. As set forth above, the Aghaie art levels of purification and recovery can fall within the claimed levels and as such the results are not unexpected.
	The Applicants argue the disclosure describes increases in binding isotherm for caprylate and albumin at the claimed molar ratio of caprylate and total plasma concentration. The Applicants argue the increase in binding isotherm results in decreasing trace levels of thermally resistant lipids to improve albumin purity and recovery.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increases in binding isotherm for caprylate and albumin and trace levels of thermally resistant lipids) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As to the improved albumin recovery and purity, this is addressed above.
The Applicants argue that Aghaie fails to show high recover of albumin from plasma, referring to the alleged 44-58% yield. The Applicants argue the Aghaie yield was expected and is compared to cold ethanol fractionation. 
The Examiner disagrees on the yield levels as argued above. The Examiner argues in light of this, even if the process is compared to cold ethanol fractionation the yield can be within the levels claimed based upon the starting plasma sample.
The Applicants argue the disclosed methods show recovery as high as 100%.
As stated above, claims are interpreted in light of the specification. Limitations from the specification such as a 100% recovery are not read into the claims. Furthermore, depending on the plasma and its albumin content, the 21 g obtained in Aghaie can also be a 100% recovery.
The Applicants argue Aghaie fails to recover high purity albumin. The Applicants admit Aghaie states 99% purity, but argue that the SDS-PAGE gel in Figure 1 has impurities. The Applicants also argue the HPLC has a shoulder indicating low molecular weight proteins.
The Examiner disagrees that Aghaie is interpreted as having a low purity product. Additionally, nothing in the instant claims references a particular level of purity, such that even if low molecular weight contaminants are present the claims themselves do not require any particular purity.
The Applicants argue Aghaie could not have achieved high purity, and does not teach or suggest maintaining NaCP and total protein. The Applicants argue that while the Examiner has indicated the inherency of protein concentration in plasma, the Aghaie art does not maintain this concentration. The Applicants argue Aghaie does not maintain a ratio between NaCP to total protein in its process. The Applicants argue it does not disclose the ratio of 0.8-1.3 mmol NaCP/g protein over the claimed protein range. The Applicants argue the 0.02 M of Aghaie at 60-80 g/L total protein would be 0.25-0.33 mmol/g, outside of the claimed range. The Applicants argue in the alternative that the ratio between NaCP and total protein was controlled, an unknown amount of HCl and NaCP was added as well as anticoagulant in the plasma bag, such that the total protein concentration is decreased outside the claimed range. 
Again, purity is not a claim limitation. The Examiner argues that the showing of inherency satisfies the claim limitations, as the ranges of both normal protein levels in plasma as well as albumin content fall within the ranges as claimed, and when combined with the disclosed NaCP ranges of Aghaie still fall within the ranges. Further as argued in the rejection of record, nothing disclosed indicates that the claimed variables are not result-effective variables that could also be optimized by the skilled 
The Applicants argue with respect to claim 7 that the Examiner has misinterpreted Aghaie for addition of water. The Applicants argue the water in Aghaie was used to collect precipitates in the tube and that plasma in the bag was not diluted prior to heating.
The Examiner disagrees. Even if the water is added later, it still adjusts the protein concentration. If Applicants intend that the water is utilized to adjust protein concentration prior to the beginning of the purification process, i.e. adjusting a 80 g/L solution down to 50 g/L, then the claims should be amended to reflect that.
The Applicants’ arguments have been considered but are not persuasive. The rejection is maintained.

2. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aghaie et al. (Transfusion Medicine 22:440-445, published 29 October 2012) as applied to claim 1 above, and further in view of Burnouf T (Transfus. Med. Rev. 21:101-117, published April 2007, hereafter referred to as Burnouf).	The relevance of Aghaie is set forth above. The difference between Aghaie and the claimed invention is that Aghaie fails to teach that filtration is accomplished via depth or tangential flow filtration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the process of Aghaie by utilizing depth filtration in place of centrifugation after heat denaturation, as Burnhouf teaches the advantages of depth filtration over centrifugation in terms of protein yield. There would have been a reasonable expectation of success because depth filtration is already known to be useful for highly concentrated solutions such as the mixture of denatured proteins and albumin as in Aghaie after heating. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Response to Arguments:
The Applicants argue that Burnouf is concerned with ethanol fractionation for purification of albumin. The Applicants argue the disclosed methods offer high recovery of albumin not offered by ethanol precipitation. The Applicants argue Burnouf does not provide guidance on total protein to NaCP ratios and does not remedy Aghaie’s deficiencies. 
The Examiner argues that Burnouf is not cited for ethanol fractionation, but as the Applicant discusses the use of depth filtration rather than centrifugation for purification. Even if the purification process is ethanol fractionation, the underlying teachings regarding the benefits of depth filtration over centrifugation apply to any albumin purification. The remaining features are taught by Aghaie as argued above.
.

3. Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aghaie et al. (Transfusion Medicine 22:440-445) as applied to claims 1, 11, and 12 above, and further in view of Goodey et al. (US 2003/0187226 A1, published 2 October 2003, hereafter referred to as ‘226).
The relevance of Aghaie is set forth above. The difference between Aghaie and the claimed invention is that Aghaie does not teach acidification using an organic acid including acetic acid.
The ‘226 art teaches a process for preparation of albumin (see e.g. Abstract). The ‘226 art teaches that an impure albumin solution for plasma is mixed with sodium octanoate (i.e. NaCP) and subjected to heating, and that pH is adjusted using acetic acid (see e.g. [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the acidification of plasma accomplished with HCl by Aghaie could have also been accomplished using acetic acid as in ‘226. The skilled artisan would have recognized that common acids such as HCl and acetic acid could readily be substituted with one another to achieve pH as desired for the purification process. There would have been a reasonable expectation of success given that both acids would easily achieve the desired pH levels required of Aghaie’s heat denaturation process. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Response to Arguments:
The Applicants argue Goodey concerns itself with a method utilizing cationic and anionic exchange chromatography for isolation of albumin. The Applicants argue Goodey does not provide teachings on the ratio between NaCP and total protein, and does not remedy the deficiencies of Aghaie. 
The Examiner argues as with Burnouf that the teachings regarding purification of albumin, regardless of type of purification, are generally applicable to purification of albumin. The fact that Goodey utilizes a different process ignores that the end result is the same; purification of albumin from an impure source. The Examiner has addressed arguments concerning Aghaie above and found them unpersuasive.
The Applicants’ arguments have been considered but are not persuasive. The rejection is maintained.

4. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aghaie et al. (Transfusion Medicine 22:440-445) and Burnouf T (Transfus. Med. Rev. 21:101-117, published April 2007) as applied to claim 10 above, and further in view of Pansare et al. (Chem. Eng. Ed. 49:9-17, published 2015, hereafter referred to as Pansare).
The relevance of Aghaie and Burnouf is set forth above. The difference between the prior art references and the claimed invention is that neither teaches that hollow fiber TFF is used.
The Pansare art teaches that ultrafiltration can be accomplished via concentration or diafiltration (see e.g. p.9). Pansare teaches that fouling can occur at membrane surfaces to disrupt protein purification (see e.g. p.10 Col.1). Pansare 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the process of Aghaie and Burnouf could be improved via use of the hollow fiber TFF system that Pansare teaches is useful in purification and concentration of albumin. The skilled artisan would have utilized the teachings of Pansare because it teaches hollow fiber TFF offers benefits in purification in reduction in membrane fouling and the ability to customize flow to mitigate concentration polarization at the surface. There would have been a reasonable expectation of success because the Pansare art indicates that the process is utilized to teach students how TFF is useful for albumin purification, i.e. the process would have been taught to one below the ordinary level of skill in the art. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658             

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658